         Case 1:20-cv-00164-GSK Document 51               Filed 09/22/21      Page 1 of 8




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:        THE HONORABLE GARY S. KATZMANN, JUDGE

______________________________________

ALL ONE GOD FAITH, INC., et al.,

                       Plaintiffs,

               v.

UNITED STATES,
                                                     Consol. Court No. 20-00164
                       Defendant,

       and

CP KELCO U.S., INC.,

                  Defendant-Intervenor.
______________________________________

    DEFENDANT’S REPLY IN SUPPORT OF ITS PARTIAL MOTION TO DISMISS

       Defendant, the United States, respectfully submits this reply in support of its partial

motion to dismiss (ECF No. 40). As our motion established, this Court does not possess subject

matter jurisdiction over the complaint filed by All One God Faith Inc. d/b/a Dr. Bronner’s Magic

Soaps (Dr. Bronner’s) because its entries have already been liquidated and Dr. Bronner’s failed

to timely appeal the decision by U.S. Customs and Border Protection (CBP or agency) denying

Dr. Bronner’s protest of the liquidation.

       The basis for the Government’s motion is simple: When CBP initiated the instant

investigation, it indicated that it would also implement “interim measures” while it investigated

the evasion. ECF no. 2 at ¶ 28 (Dr. Bronner’s Compl.). Pursuant to statute, “interim measures”

means that CBP will “extend the period for liquidating each unliquidated entry of such covered

merchandise that entered before the date of the initiation of the investigation.” 19 U.S.C.
         Case 1:20-cv-00164-GSK Document 51                Filed 09/22/21     Page 2 of 8




§ 1517(e)(2). However – evidently in error – Dr. Bronner’s entries were liquidated in May of

2019. ECF No. 26 at 21 (Dr. Bronner’s MJAR).

       As errors of this nature occasionally occur, the statute provides a remedy: filing a protest

with CBP to protest “any clerical error, mistake of fact, or other inadvertence, whether or not

resulting from or contained in an electronic transmission, adverse to the importer, in any entry,

liquidation, or reliquidation.” 19 U.S.C. § 1514(a). The protest must be properly filed within

180 days of the date of liquidation. 19 U.S.C. § 1514(c)(3). Upon receiving a timely-filed

protest, CBP will make a determination whether to approve or deny the protest; this

determination is “final and conclusive upon all persons (including the United States and any

officer thereof) unless a civil action … is commenced in the United States Court of International

Trade.” 19 U.S.C. § 1514(b). An appeal of CBP’s determination in a protest must be made

within 180 days of the denial of that protest. 28 U.S.C. § 2636(a). The statute provides that this

Court “shall have exclusive jurisdiction of any civil action commenced to contest the denial of a

protest, in whole or in part, under section 515 of the Tariff Act of 1930.” 28 U.S.C. § 1581(a).

       Importantly, the statute also provides that – to the extent this procedure is not followed –

the liquidation “shall be final and conclusive upon all persons (including the United States and

any officer thereof).” 19 U.S.C. § 1514(a). While the statute carves out certain exceptions to

this finality – including voluntary reliquidations, pursuant to 19 U.S.C. § 1501, allegations filed

by domestic interested parties, or refunds – § 1517 (the EAPA provision) is not an exception. 19

U.S.C. § 1514(a).

       The liquidation of Dr. Bronner’s entries is thus “final and conclusive” and not subject to

this Court’s review. Id. Because review of the liquidation is no longer available, no remedy

remains for Dr. Bronner’s. Specifically, the statute explains what the effect of a determination as




                                                  2
         Case 1:20-cv-00164-GSK Document 51                Filed 09/22/21     Page 3 of 8




to evasion will be: CBP “shall …. extend the period for liquidating unliquidated entries of such

covered merchandise that are subject to the determination”, ask the Department of Commerce to

“identify the applicable antidumping or countervailing duty assessment rates for” the entries, and

“require the posting of cash deposits and assess duties on” the entries.” 19 U.S.C. § 1517(d)(1).

       Moreover, the statute also provides that parties “may seek judicial review of the

determination under subsection (c) and the review under subsection (f) in the United States Court

of International Trade to determine whether the determination and review is conducted in

accordance with subsections (c) and (f).” 19 U.S.C. 1517(g). This Court’s review is thus limited

to the actual determination as to evasion made (subsection (c)) and CBP’s administrative review

of that determination (subsection (f)); CBP’s implementation of “interim measures” (subsection

(e)) is not subject to review. 19 U.S.C. § 1517. While CBP’s actual determination whether to

implement interim measures or not may be subject to review under § 1517(g)(2)(B), here Dr.

Bronner’s does not challenge CBP’s determination to implement interim measures but rather

CBP’s error in failing to implement the measures that it announced it would implement.

       As a result of Dr. Bronner’s failure to pursue the evidently erroneous liquidation of its

entries, no remedy remains available to it. As the United States Court of Appeals for the Federal

Circuit has held, even where it is uncontested that liquidation was erroneous, failure to timely

seek relief in this Court is fatal to a plaintiff’s claim. United States v. Am. Home Assur. Co., 789

F.3d 1313, 1323 (Fed. Cir. 2015) (“even though it is undisputed that Customs’ 2005

reliquidations were erroneous, AHAC’s failure to challenge those reliquidations in the Court of

International Trade resulted in those liquidations becoming final and conclusive.”); see also

SSAB N. Am. Div. v. U.S. Bureau of Customs & Border Prot., 32 C.I.T. 795, 799 (2008) (denying

request for reliquidation and holding that, even where “Customs’ violation of the statutory




                                                  3
           Case 1:20-cv-00164-GSK Document 51               Filed 09/22/21      Page 4 of 8




suspension of liquidation entirely undermined the administrative and judicial review process for

the affected entries and also squandered the productive efforts of interested parties, Commerce,

and the Court,” the “statute’s principle of finality” could not be overlooked.)1

       Dr. Bronner’s response to our motion largely misses the point, asserting that because it

“is challenging the evasion determinations issued by CBP’s TRLED and ORR under the EAPA

statute (i.e., under 19 U.S.C. § 1517(c) and (f), respectively)” it “needs nothing more to establish

the Court’s jurisdiction under this prong.” ECF No. 46 at 2. But this Court cannot review a

determination unless there is a remedy it can provide. Here, the remedy sought by Dr. Bronner’s

is reliquidation of its entries at the 0.0% rate it asserts is applicable. ECF No. 2 at “Prayer for

Relief” (asking the Court to “Order[] CBP to refund Plaintiff any monies collected on its imports

as a result of U.S. Customs and Border Protection’s Enforce and Protect Act investigation in

Consolidated Case No. 7281.”) Put another way, if this Court were to consider Dr. Bronner’s

assertions, hypothetically concluding that CBP’s determination was not supported by substantial

evidence, yet was unable to order CBP to reliquidate the entries, what relief could the Court

otherwise provide? Particularly where, as here, the statute provides that the liquidation “shall be

final and conclusive upon all persons (including the United States and any officer thereof)” if

statutory protest procedures are not followed. 19 U.S.C. § 1514(a).

       Dr. Bronner’s similarly argues that it need not have appealed the denial of its protest by

CBP because “Customs’ reliquidation of Plaintiff’s entries subject to the EAPA Investigation

and its subsequent denial of [Dr. Bronner’s] protests timely filed to contest such reliquidations



       1
           Though not asserted by Dr. Bronner’s in response to our motion, SSAB also considered
whether a remedy was available pursuant to CBP’s voluntary reliquidation authority under 19
U.S.C. § 1501, concluding that section “1501 simply authorizes Customs, in its discretion, to
revisit a liquidation within 90 days of the notice. It does not confer any rights on Plaintiffs and
therefore does not constitute a ‘remedy’ for Plaintiffs …” SSAB, 32 C.I.T. at 800.


                                                   4
         Case 1:20-cv-00164-GSK Document 51                 Filed 09/22/21     Page 5 of 8




are direct implications of the EAPA Investigation and cannot and should not be artificially

separated” because “section 1581(c) is the appropriate grant of jurisdiction for its action, since it

is the broader prong and should include any decisions issued by CBP as a result of an EAPA

investigation—including protests challenging liquidation and/or reliquidation of entries subject

to such EAPA investigation and their subsequent denial.” ECF No. 46 at 2-3. But this

interpretation of this Court’s grant of jurisdiction is directly contradicted by the statute, which

provides that this Court “shall have exclusive jurisdiction of any civil action commenced to

contest the denial of a protest” contesting a liquidation by CBP. 28 U.S.C. 1581(a). Dr.

Bronner’s cites no authority for its proposition that subsection (c) also grants this Court authority

to review the liquidation – and, of course, even if (c) did grant this Court jurisdiction, Dr.

Bronner’s failed to timely appeal the denial of the protest.

       Dr. Bronner’s next makes the unsupported assertion that § 1514 applies only to anti-

dumping duty determinations, and has no bearing on the EAPA statute. ECF No. 46 at 3-4. This

assertion is belied both by the title of the section (“Protest against decisions of Customs

Service”) as well as the language upon which our motion rests, providing that parties may

contest “any clerical error, mistake of fact, or other inadvertence, whether or not resulting from

or contained in an electronic transmission, adverse to the importer, in any entry, liquidation, or

reliquidation, and, decisions of the Customs Service…” 19 U.S.C. § 1514(a). Moreover,

§ 1514(a) explicitly sets forth which determinations are not subject to its strictures – and the

EAPA statute, appearing at § 1517, is not among the listed exceptions. 19 U.S.C. § 1514(a)

(“Except as provided in subsection (b) of this section, section 1501 of this title (relating to

voluntary reliquidations), section 1516 of this title (relating to petitions by domestic interested




                                                   5
         Case 1:20-cv-00164-GSK Document 51                 Filed 09/22/21      Page 6 of 8




parties), section 1520 of this title (relating to refunds), and section 6501 of title 26 (but only with

respect to taxes imposed under chapters 51 and 52 of such title)…”).

       Dr. Bronner’s also seeks to distinguish Zenith Radio Corp. v. United States on the ground

that “unlike in Zenith, the current action is not challenging an administrative review

determination issued by Commerce under Section 751, but an administrative decision issued by

Customs under 19 U.S.C. § 1517—a separate grant of authority…” ECF No. 46 at 5, citing 710

F.2d 806 (Fed. Cir. 1983). But this is a distinction without meaning, as our base assertion – that

entries liquidated in error must be protested, and no remedy remains if statutory appeal

procedures are not followed – is equally applicable to antidumping duty and EAPA

determinations. The fact remains that the statute requires a party to preserve its rights by

appealing CBP’s denial of a protest, and none of the enumerated exceptions to that requirement

encompass EAPA. 19 U.S.C. § 1514.

       Finally, Dr. Bronner’s argues that an exception to the protest appeal requirement does

exist here because “EAPA regulations provide that, ‘[f]or entries of covered merchandise that are

already liquidated when an affirmative determination is made as to evasion under § 165.27, CBP

will initiate or continue any appropriate actions separate from this proceeding.’” ECF No. 46 at

6, quoting 19 C.F.R. § 165.28(a) (emphasis in original). But this only illustrates our base point:

to the extent the entries were erroneously liquidated, Dr. Bronner’s was required to protest that

decision and then appeal the denial of that protest to this Court. As it failed to do so, this Court

does not possess subject matter jurisdiction over its complaint.




                                                   6
         Case 1:20-cv-00164-GSK Document 51               Filed 09/22/21     Page 7 of 8




                                           Conclusion

       For these reasons, we respectfully request that the Court grant our partial motion to

dismiss, and hold that it does not possess subject matter jurisdiction over the complaint filed by

Dr. Bronner’s.


                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ L. Misha Preheim
                                                     L. MISHA PREHEIM
                                                     Assistant Director

OF COUNSEL:                                          /s/ Kelly A. Krystyniak
COREY CELT                                           KELLY A. KRYSTYNIAK
Attorney                                             Trial Attorney
U.S. Customs and Border Protection                   Department of Justice
Office of the Chief Counsel                          Civil Division
                                                     Commercial Litigation Branch
                                                     P.O. Box 480
                                                     Ben Franklin Station
                                                     Washington D.C. 20044
                                                     Tel: (202) 307-1063
                                                     Email: kelly.a.krystyniak@usdoj.gov

September 22, 2021                                   Attorneys for Defendant United States




                                                 7
         Case 1:20-cv-00164-GSK Document 51                Filed 09/22/21    Page 8 of 8




                              CERTIFICATE OF COMPLIANCE

Pursuant to Rule 2(b) of the Court’s Standard Chambers Procedures, defendant’s counsel

certifies that this brief complies with the Court’s type-volume limitation rules. According to the

word count calculated by the word processing system with which the brief was prepared, the

public version of the brief contains a total of 1,924 words.


                                      s/ Kelly A. Krystyniak

September 22, 2021




                                                  8
